and staff salaries, within 30 days of receipt of a billing from the State Bar,
                or on a payment plan approved by the State Bar; and (d) Rosenberger
                shall resolve to the satisfaction of the State Bar any issues regarding
                Cutler's credit that were caused by the entry of the judgment.
                            Based on our review of the record, we conclude that the guilty
                plea agreement should be approved. See SCR 113(1). We hereby impose a
                six-month-and-one-day stayed suspension and a one-year probation
                commencing from the date of this order. Additionally, Rosenberger must
                comply with all of the conditions in the plea agreement, as outlined above,
                and shall pay the costs of the disciplinary proceedings, excluding Bar
                Counsel and staff salaries, within 30 days of receipt of the State Bar's bill
                of costs. See SCR 120. Rosenberger and the State Bar shall comply with
                the applicable provisions of SCR 121.1 and if necessary SCR 115 and 116.
                            It is so ORDERED.


                                                    Parraguirre



                                                    Cherr



                                                      ibbons




SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947A e
                      HARDESTY, C.J., and DOUGLAS and SAITTA, JJ., dissenting:


                                  We would reject the conditional guilty plea agreement because
                      the agreed-upon suspension is insufficient in relation to Rosenberger's
                      conduct. A one-year actual suspension would be more appropriate. We
                      therefore dissent.


                                                                      Lek.A.c         C.J.
                                                        Hardesty



                                                        Douglas


                                                                                       J.




                      cc: Chair, Southern Nevada Disciplinary Board
                           Daniel J. Albregts, Ltd.
                           Bar Counsel, State Bar of Nevada
                           Kimberly Farmer, Executive Director, State Bar of Nevada
                           Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    917e49